                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 4:18-CV-81~-D


GREGORY SPELLMAN,                          )
                                           )
                            Plaintiff,     )
                                           )
                   v.                      )                            ORDER
                                           )
JIMMY MOORE, and                           )
JTM ACOUSTIC DRYWALL, INC.,                )
                                           )
                            Defendants.    )

       On December 3, 2018, the court dismissed Gregory Spellman's ("Spellman" or ''plaintiff'')

claims [D.E. 11]. On December 4, 2018, the clerk entered judgment and closed the case [D.E. 13].

On December 19, 2018, Spellman filed a motion for reconsideration concerning this court's

dismissal order and judgment. See [D.E. 14].

       The court has considered Spellman's motion for reconsideration under the governing

standard. See Fed. R. Civ. P. 59(e); Zinkand v. Bro\VJL 478 F.3d 634, 637 (4th Cir. 2007); Bogart

v. Chapell, 396 F.3d 548, 555 (4th Cir. 2005); Dennis v. Columbia Colleton Med. Ctr.• Inc., 290

F.3d 639, 653 (4th Cir. 2002); Pac. Ins. Co. v. Am. Nat'l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir.

1998); Hughes v. Bedsole, 48 F.3d 13 76, 1382 (4th Cir. 1995). The motion forreconsideration [D.E.

14] lacks merit and is DENIED. The case remains closed.

       SO ORDERED. This 2.0 day ofDecember 2018.


                                                        ~bavM
                                                       J     SC.DEVERill
                                                       United States District Judge
